DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is responsive to the RCE/amendment filed on 05/17/2021.  
Claim(s) 1-8, 10-17, 19-22 is/are pending in the application.
Claim(s) 9, 18 was/were previously canceled.
Independent claim(s) 1, 10, 19 was/were amended.
Dependent claim(s) 8, 17 was/were amended.
Claim(s) 20-22 was/were added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.
 
Allowable Subject Matter
Claim(s) 1-8, 10-17, 19-22 is/are allowed.

Reasons for Allowance


Claim(s) 1-8, 10-17, 19-22 was/were carefully reviewed and a search with regards to independent claim(s) 1, 10, 19 has been made. Accordingly, those claim(s) are believed to be distinct from the prior art searched.

Regarding claim(s) 1-8, 10-17, 19-22  and specifically independent claim(s) 1, 10, 19, the prior art search was found to neither anticipate nor suggest a(n) apparatus/display/system, comprising: detecting a worker position of a worker in a work space by using an area sensor; detecting an arm of the worker based on a captured image of the worker by a camera and determine a length of the arm of the worker by analyzing the captured image of the worker; detecting a robot position of the robot; detecting a robot posture of the robot; calculating a movable area of the movable unit of the robot; determining no-collision distances from the robot to a surrounding area in the work space based on the worker position, the robot position, and the calculated movable area of the movable unit of the robot; adjusting the no-collision distances by adding the determined length of the arm of the worker in consideration of a distance between the robot position and a tip of a finger of the worker when the worker stretches the arm toward the robot and generate adjusted no-collision distances; calculating a position of a virtual wall surrounding the robot based on the adjusted no-collision distances; displaying the virtual wall on a see-through display attached to the worker; and changing the position of the virtual wall displayed on the see-through display according to changes of the worker position (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hashimoto et al. (US 2018/0243920 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807.  The examiner can normally be reached on Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612